Opinion by
Ekwall, J.
In accordance with stipulation of counsel and following The Fan Co. v. United States (25 Cust. Ct. 42, C. D. 1261), the items of merchandise marked “A” or “B,” stipulated to consist of silent butlers, composed wholly or in chief value of brass or copper, respectively, not plated with platinum, gold, or silver, chiefly used in the household, were held dutiable at 30 percent under paragraph 339, as modified by the trade agreement with Iran (T. D. 51067), and the items marked “C,” stipulated to consist of silent butlers, composed wholly or in chief value of pewter, not plated with platinum, gold, or silver, chiefly used in the household, were held dutiable at 25 percent under said paragraph 339, as modified by the trade agreement with the United Kingdom (T. D. 49753).